Case 1:17-cv-22376-JEM Document 173 Entered on FLSD Docket 07/08/2020 Page 1 of 1



                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                  Case Number: 17-22376-CIV-MARTINEZ-OTAZO-REYES

  HIYAM AKKASHA,
       Plaintiff,

  vs.

  BLOOMINGDALES, INC.,
        Defendant.
  _____________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States
  Magistrate Judge, for a Report and Recommendation on Defendant’s Motion to Tax Costs, [ECF
  No. 155]. Magistrate Judge Otazo-Reyes filed a Report and Recommendation [ECF No. 38],
  recommending that the Defendant’s Motion to Tax Costs be granted. The Court has reviewed the
  entire record and notes that no objections have been filed. After careful consideration, it is hereby:
         ADJUDGED that United States Magistrate Judge Otazo-Reyes’s Report and
  Recommendation [ECF No. 38] is AFFIRMED and ADOPTED. Accordingly, it is:
         ADJUDGED that
         1.      Defendant’s Motion to Tax Costs, [ECF No. 155], is GRANTED.
         2.      Defendant is awarded $6,910.25 in costs as the prevailing party in this action.
         DONE AND ORDERED in Chambers at Miami, Florida, this 8th day of July, 2020.




                                                        ____________________________________
                                                        JOSE E. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record
